Title: To Alexander Hamilton from James Madison, 9 June [1788]
From: Madison, James
To: Hamilton, Alexander


Richd. June 9. [1788]
Dr. Sir
The Heat of the weather &c. has laid me up with a bilious attack; I am not able therefore to say more than a few words.
No material indications have taken place since my last. The chance at present seems to be in our favor. But it is possible things may take another turn. Oswald in Phila. came here on Saturday; and has closet interviews with the leaders of the opposition.
Yours affcy.
Js. Madison, Jr.
Alexr. Hamilton Esqr
